Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The amendments to the claims filed 11/25/2019 were received and have been entered. Claims 1-8 and 10-15 have been amended. Claims 21-44 have been canceled. Therefore, claims 1-20 are currently pending.
	
Claim Objections
Claims 4, 6 and 8 are objected to because of the following informalities: 
Claim 4 recites the limitation "a first and second connection point" should be changed to --first and second connection points--
Claim 6 recites the limitation "said touch capable compression tip", a word “compression” should be deleted.
Claim 7 recited the limitation “a flexible and extendable structure” should be changed to --flexible and extendable structures--
Claim 8 failed to include a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said device" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Therefore, this is rendered as indefinite.
Claim 16 recites the limitation "said parent device" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Therefore, this is rendered as indefinite.
Claims 17-20 also are rejected under 35 USC 112(b) as directed to the same inherent indefinite subject matter which is depended on the independent claim 16 above.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowed over the prior art of record. 
Regarding claim 1, current invention teaches “an electronic device comprises a stylus” including claimed limitations “said top end comprising a rotatable element disposed of at the end of the top end, and comprising a first electronic element mounted on said rotatable element, a second electronic element mounted below said rotatable element; a first contact point and a second contact point disposed on said stylus between said second electronic element and said pointed end; and at least one sensing button; said stylus comprising means for electronically communicating with said electronic device.”  Claimed structure in combination with the claimed limitations of the 

Regarding claim 8, current invention teaches “a stylus” including claimed limitations “said accordion like structure enabling the rotatable element to extend away from said body and rotate 360 degrees; said rotatable element comprising at least one electronic element selected from a camera, a sensor, or a light; said body comprising at least a second electronic element positioned on the body below the rotatable element; said second electronic element selected from a camera, a sensor, or a light; and at least one activating switch, positioned on said body, said activating switch capable of activating one or both of the first and second electronic elements; said body of said stylus comprising at least two electrical contacts; wherein said stylus is communicatively coupled to an electronic device.” Claimed structure in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Conclusion

This application is in condition for allowance except for the following formal matters: The above issues.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 30, 2021